Citation Nr: 0603393	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for desquamation, 
exfoliating rash, to include as due to undiagnosed illness.

4.  Entitlement to service connection for myalgias, 
arthralgias, claimed as joint pains and muscle aches, to 
include as due to undiagnosed illness.

5.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to March 
1992.

By rating decision dated in July 1992, the Regional Office 
(RO) denied the veteran's claim for service connection for 
bilateral knee disability.  He was notified of this 
determination and of his right to appeal by a letter dated 
the following month, but a timely appeal was not received.  
The veteran subsequently submitted additional evidence, 
seeking to reopen his claim for service connection for 
bilateral knee disability.  In a rating action dated in April 
2004, the RO concluded that new and material evidence had not 
been submitted and continued to deny the claim for service 
connection for bilateral knee disability.  In addition, the 
RO denied service connection for bilateral hearing loss, 
desquamation, exfoliating rash, to include as due to 
undiagnosed illness and for myalgias, arthralgias, claimed as 
joint pains and muscle aches, to include as due to 
undiagnosed illness.  The RO also increased the 
noncompensable evaluation that had been assigned for the 
veteran's service-connected migraine headaches to 10 percent, 
effective November 2003.  The veteran has filed a timely 
appeal to the Board of Veterans' Appeals (Board).




FINDINGS OF FACT

1.  By rating decision dated in July 1992, the RO denied 
service connection for a bilateral knee disability.  The 
veteran was notified of this decision and of his right to 
appeal, but a timely appeal was not filed.

2.  The evidence added to the record since the July 1992 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for bilateral knee disability.

3.  The service medical records are negative for complaints 
or findings concerning hearing loss.  The veteran's hearing 
was normal on the separation examination in February 1992.

4.  Bilateral hearing loss disability has not been documented 
following the veteran's discharge from service.

5.  The veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

6.  The service medical records are negative for complaints 
or findings of a skin disability.

7.  The only skin disabilities documented following service, 
including contact dermatitis and trichophyton/fungal 
dermatitis, are known clinical disorders that have not been 
shown to be related to service.

8.  The veteran has arthralgias and joint aches that have 
been attributed to service in the Persian Gulf.

9.  Competent clinical evidence of record does not establish 
that the veteran has more than five episodes of prostrating 
migraine headaches per year.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1992, which denied service 
connection for bilateral knee disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2005).

2.  The evidence received since the July 1992 rating decision 
is not new and material to reopen the veteran's claim for 
service connection for bilateral knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

4.  A skin disability, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.317 
(2005).

5.  Chronic disability manifested by myalgias, arthralgias, 
joint pains and muscle aches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.317 
(2005).

6.  The criteria for a rating in excess of 10 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a January 2004 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the April 2004 initial adjudication of 
the claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Legal criteria and analysis

	I.  New and material evidence 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was most recently notified of the 
denial of his claim for service connection for bilateral knee 
disability in August 1992.  Therefore, the Board must review, 
in light of the applicable law, regulations, and the Court 
cases regarding finality, the additional evidence submitted 
since that determination.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

The RO denied service connection for bilateral knee 
disability in July 1992.  This was based on service medical 
records that showed that the veteran was seen for complaints 
of bilateral knee pain in February 1992, but that, following 
service, a VA examination in May 1992 revealed no current 
disability of either knee.  In this regard, the Board points 
out that the VA examination demonstrated that the range of 
motion of the knees was characterized as normal, and there 
was no swelling or deformity.  It was stated that there were 
no significant abnormalities of the knees.  

Based on the evidence summarized above, the RO, by rating 
action dated in July 1992, denied service connection for 
bilateral knee disability.

The veteran attempted to reopen his claim for service 
connection for a bilateral knee disability in November 2003.  
The additional evidence includes duplicates of the service 
medical records, private medical records and the reports of 
VA examinations.  

Private medical records show that the veteran was seen in May 
2003 and reported that his knees hurt.  In October 2003, a 
private physician noted that the veteran had been seen in 
service for bilateral knee pain.  

On VA examination in February 2004, the veteran had 
complaints referable to the right knee.  There was no 
indication of any problems involving the left knee.  The 
examiner diagnosed musculoligamentous strain in the right 
knee.  

The evidence submitted since the RO's July 1992 determination 
reflects treatment for complaints of knee pain many years 
following his discharge from service.  The Board observes the 
finding of right knee musculoligamentous strain.  However, 
there is no objective evidence that any current right knee 
disability is related to service.  The only evidence 
supporting the veteran's claim concerning the right knee 
consists of his statements, which are essentially cumulative 
of that previously considered at the time of the July 1992 RO 
denial.  Moreover, since the veteran is not a medical expert, 
he is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Although the report showing a recent 
finding of a right knee strain constitutes new evidence, in 
that it was not previously of record, it cannot be deemed to 
be material since it fails to raise a reasonable possibility 
that any such chronic right knee disability is related to 
service, when considered in conjunction with the record as a 
whole.  In addition, the Board emphasizes that there is no 
current evidence of any left knee disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  

The Board finds that the additional evidence is merely 
cumulative and does not relate to the basis for the prior 
final denial.  The additional evidence, considered in 
conjunction with the record as a whole, provides no findings 
suggesting that any right knee disability is related to 
service, or that the veteran currently has a left knee 
disability.  The additional evidence reflects treatment for 
right knee complaints many years after service, and has no 
bearing on the question whether any current right knee 
disability is related to service.  As such, the deficiency 
noted as the basis for the prior final denial remains 
unestablished.  There is no clinical evidence suggesting that 
the veteran has a current right knee disability that is 
related to service, or that any left knee disability is shown 
by the evidence of record.  The Board concludes, therefore, 
that the evidence is not new and material, and the claim for 
service connection for bilateral knee disability is not 
reopened

	II.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

A.  Bilateral hearing loss 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

The evidence supporting the veteran's claim consists of his 
statements that he has a hearing loss and that it is related 
to service.  In addition, the Board acknowledges that he 
reported a mild decrease in hearing when seen by a private 
physician in November 2002, at which time he was noted to 
have a eustachian tube dysfunction.  

In contrast, the service medical records are negative for 
complaints or findings of a hearing loss.  Indeed, an 
audiometric test on the separation examination in February 
1992 was within normal limits.  Moreover, the only 
audiometric test conducted following service demonstrated 
that the veteran had normal hearing in each ear, as defined 
in Hensley.  In the absence of evidence of any current 
hearing loss disability, there is no basis on which a claim 
of service connection may be granted.  See Brammer, 3 Vet. 
App. 223.  The Board notes that when the veteran reported 
decreased hearing in November 2002, there were no findings 
relative to a hearing loss.  The Board concludes that the 
medical finding that establishes that the veteran does not 
have any hearing loss is of greater probative value than the 
veteran's assertions that he does, and that it is related to 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss disability.

B.  Desquamation, exfoliating rash, and myalgias, 
arthralgias, claimed as joint pains and muscle aches, to 
include as due to undiagnosed illness 

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 
38 C.F.R. § 3.317(c), VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting 
date); 38 U.S.C.A. § 1117 (West 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).  A disability referenced in 38 C.F.R. § 3.317 
shall be considered service connected for purposes of all 
laws of the United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Persian Gulf War provisions of 38 U.S.C. § 1117 were 
recently amended, effective March 1, 2002.   See Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001).  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  In addition, the new law 
extends the period in which the VA may determine that a 
presumption of service connection should be established for a 
disability occurring in Persian Gulf War veterans to 
September 30, 2011.  See 38 C.F.R. § 3.317(a)(1)(i).  The 
veteran is not adversely impacted by the Board's application 
of the amended law in this case.  Bernard v. Brown, 4 Vet. 
App. 384.

With respect to the claim for service connection for 
desquamation, exfoliating skin rash, initially, the Board 
observes that the service medical records are negative for 
complaints or findings concerning any skin disability.  In 
addition, the Board points out that the skin was evaluated as 
normal on the separation examination in February 1992. 

The veteran's main argument is that he has an undiagnosed 
illness of the skin associated with his service in the 
Persian Gulf.  Initially, the Board acknowledges that the 
veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.

Private medical records disclose that the veteran was 
apparently first seen for any skin complaints in September 
1997 when he reported dry skin of the right thumb.  It was 
noted that the skin had been peeling off the thumb for the 
past couple of weeks.  It was stated that the veteran was 
around a lot of solvents at work, and that he only had 
problems with the right thumb.  He also claimed that he had 
been exposed to some type of chemical weapon during his 
service in the Persian Gulf.  The assessment was right thumb 
dermatitis.  When the veteran was seen in May 1999, the 
examiner stated that he saw a rash on his right hand, 
consistent with contact dermatitis versus fungal dermatitis.  
The examiner noted that the veteran had been in Saudi Arabia 
during Desert Storm and that he had possibly been exposed to 
some strange chemicals.  

The evidence supporting the veteran's claim includes his 
statements and some private medical records.  In addition to 
the records summarized above showing that the veteran has 
been found to have contact dermatitis, the Board notes that 
in June 2004, a private physician noted that the veteran had 
a skin condition of the right hand.  He opined that it was at 
least as likely as not that the veteran's current skin 
condition might be related to the skin condition he developed 
in service.  In October 2003, another private physician 
related that the veteran had requested that he review his 
military records.  He noted that the veteran had been seen in 
service for various complaints, but did not include any 
complaints pertaining to skin problems.  The physician 
related that since his discharge from service, the veteran's 
complaints included an exfoliative rash, and concluded that 
the his current symptom complex could be attributed to 
chemical exposure and that this seemed likely given the onset 
of symptoms following the veteran's service in the Persian 
Gulf.

The evidence against the veteran's claim consists of the 
service medical records that are negative for any problems 
involving the skin.  In addition, it is significant to point 
out that following a VA examination of the skin in February 
2004, the examiner concluded that the veteran had some type 
of trichophyton/fungal dermatitis involving the palmar 
surface of his right hand.  It was reported that the veteran 
had a lot of chemical exposure at his job since he was a 
mechanic.  In addition, the Board notes that the examiner 
indicated that he had reviewed the claims folder.  Since the 
condition diagnosed by the examiner represents a known 
clinical diagnosis, there is no basis on which it may be 
concluded that the veteran has an undiagnosed skin illness.  
The Board also finds that there is no competent medical 
evidence that links any current skin disability to service.  
The Board acknowledges that private physicians concluded that 
the veteran's skin condition is related to his service in the 
Persian Gulf.  It appears, however, that this was based on a 
history provided by the veteran.  Clearly, as noted above, 
there is no evidence whatsoever of any skin problems in 
service.  As the Board is not bound to accept medical 
conclusions which are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the diagnoses.  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board concludes, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
desquamation, exfoliating rash, to include as due to 
undiagnosed illness.  

The veteran also asserts that service connection is warranted 
for myalgias, arthralgias, claimed as joint pains and muscle 
aches, to include as due to undiagnosed illness.  

The evidence supporting the veteran's claim consists of 
private medical records and the report of a VA examination.  
The veteran was initially seen by a private physician for 
complaints including joint pain in May 2003.  He related that 
he had muscle stiffness that began in the neck.  He stated 
that all his joints hurt.  He recalled that he had what he 
thought was an insect bite to his posterior neck about three 
weeks earlier.  The pertinent assessments were joint pain and 
stiffness, myalgias and questionable arthropod/insect bite.  
It was indicated that the veteran was admitted to a hospital.  
At a follow-up visit later that month, the examiner stated 
that he was not sure of the etiology of the veteran's 
arthralgias.  

In a statement dated in October 2003, a private physician 
indicated that, at the request of the veteran, he had 
reviewed medical records from service.  The examiner stated 
that the veteran had been seen for complaints to include 
bilateral knee pain.  He noted that since the veteran's 
discharge from service, he had continued to experience 
myalgias and arthralgias.  The physician related that he had 
been seeing the veteran for several months for an unrelated 
problem.  He noted that he continued to complain of muscle 
aches and joint aches.  The examiner commented that the 
veteran's current symptom complex could be attributed to 
chemical exposure, and that this seemed likely given the 
onset of symptoms following his tour of duty in the Persian 
Gulf.  

On VA examination in February 2004, the veteran complained of 
muscle pains and myalgias around the neck and right shoulder.  
Following the examination, the examiner stated that the 
veteran might have an undiagnosable illness as no specific 
diagnosis could be placed to the generalized myalgias.  

In the absence of evidence to the contrary, resolving doubt 
in the veteran's favor, the Board finds that the evidence 
supports service connection for a chronic disability 
manifested by myalgias, arthralgias, joint pains and muscle 
aches.  

	III.  Migraine headaches 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 30 percent evaluation may be assigned for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  With 
characteristic prostrating attacks averaging one in 2 months 
over last several months, a 10 percent evaluation may be 
assigned.  Diagnostic Code 8100.

The evidence supporting the veteran's claim consists of his 
statements concerning the frequency of his headaches and 
medical records reflecting a diagnosis of vascular headaches.  

The evidence against the veteran's claim includes private 
medical records and the report of a VA examination.  In this 
regard, the Board observes that private medical records dated 
in 2003 fail to show any complaints of migraine headaches.  
In addition, when he was afforded a neurological examination 
by the VA in February 2004, the veteran asserted that he had 
had incapacitating episodes of headaches about five times in 
the previous year.  He noted that they might last for eight 
hours.  Clearly, based on his description of the frequency of 
his prostrating headaches, the evidence does not support a 
higher rating.  Thus, the Board finds that the preponderance 
of the evidence is against the claim for an increased rating 
for migraine headaches.  




ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, the appeal is denied.

Service connection for bilateral hearing loss is denied.

Service connection for desquamation, exfoliating rash, to 
include as due to undiagnosed illness, is denied.

Service connection for myalgias, arthralgias, joint pains and 
muscle aches is granted.

An increased rating for migraine headaches is denied.

____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


